Citation Nr: 0938286	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-08 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left ear hearing 
loss.  

2.  Entitlement to service connection for tinnitus, claimed 
as ringing.  

3.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1957 to July 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his February 2007 substantive appeal, the Veteran 
indicated that he wanted a hearing before one of the Board's 
Veterans Law Judges at his local VA office.  On another form 
of the same date, he stated that he did not want a hearing.  
He wrote that if it would benefit him to have a local 
hearing, he would be happy to do it at expenses covered by 
VA.  The form specified that VA could not reimburse him for 
any expenses he might have for such hearing.  

In a letter dated in January 2009, the Veteran wrote that he 
had expected the matter to be set for a hearing in either 
Atlanta or Murphysboro (sic).  He stated that he was 
expecting a personal hearing and requested assistance in 
obtaining the "necessary" personal hearing.  The same 
letter was resent in August 2009.  

VA must broadly construe correspondence from claimants.  
While a personal hearing is not necessary, the Veteran has a 
right to a hearing.  38 C.F.R. § 20.700 (2009).  In this 
case, it appears that the Veteran wants a personal hearing 
before one of the Board's Veterans Law Judges.  Such a 
hearing should be scheduled.  




Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction 
should notify the Veteran of his 
hearing options, including 
videoconference hearings and hearings 
in person before a Veterans Law Judge.  
Thereafter, schedule the Veteran for 
the hearing he desires.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


